In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Westchester County (Bellantoni, J.), dated November 18, 1986, which, upon a fact-finding order of the same court, dated October 16, 1986, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crimes of murder in the second degree, attempted robbery in the first degree, attempted robbery in the second degree, criminal possession of a weapon in the second degree, and criminal use of a firearm in the second degree, adjudged him to be a juvenile delinquent and placed him with the Division for Youth, Title III, for a period of five years. The appeal brings up for review the fact-finding order dated October 16, 1986.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant argues that the hearing court erred in admitting into evidence at the joint fact-finding hearing the confessions of the coperpetrator which implicated him, as well as his own confession. We find that the alleged error is unpreserved for appellate review since the appellant’s trial counsel acquiesced in the hearing court’s decision to hold a joint hearing, but to segregate the evidence offered against each perpetrator (People v Russell, 71 NY2d 1016). Moreover, upon the exercise of our factual review power (CPL 470.15 [5]), we are satisfied *378that the fact-finding order was not against the weight of the evidence.
We have considered the appellant’s remaining contentions and find them to be without merit. Kunzeman, J. P., Rubin, Eiber and Rosenblatt, JJ., concur.